993 F.2d 1546
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David A. BUNKER, Petitioner-Appellant,v.John JABE, Warden;  and Frank J. Kelley, Attorney General,Respondents-Appellees.
No. 92-1406.
United States Court of Appeals, Sixth Circuit.
April 2, 1993.

VACATED.

ORDER

1
It appearing that the per curiam opinion filed in this appeal on April 1, 1993 was filed in error;  it is


2
ORDERED that that opinion be, and hereby is, vacated, and the case restored to the pending docket of the court for subsequent decision.